Citation Nr: 1548732	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  10-02 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for joint pain other than left knee pain as due to an undiagnosed illness.

2.  Entitlement to service connection for chronic fatigue syndrome as due to an undiagnosed illness.

3.  Entitlement to service connection for a sleep disturbance as due to an undiagnosed illness.

4.  Entitlement to service connection for a headache disability.

5.  Entitlement to service connection for frostbite residuals of the right foot.

6.  Entitlement to service connection for a cervical spine disability.




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1986 to July 1993 to include service in the Southwest Asia Theater. 

These matters are on appeal before the Board of Veterans' Appeals (Board) and arise from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In a March 2014 rating decision, the RO denied service connection for left knee tendonitis.  No notice of disagreement was submitted by the Veteran.  Therefore, the Board has recharacterized the Veteran's claimed for entitlement to joint pain to exclude left knee tendonitis pain, as that issue has already been adjudicated.

The issues of entitlement to service connection for a cervical spine disability and a sleep disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have fibromyalgia or a joint pain disability, and his back pain is  attributable to a known clinical diagnosis of lumbar spine strain, for which he is service-connected.

2.  The Veteran does not currently have chronic fatigue syndrome.

3.  The evidence of record is in relative equipoise as to whether the Veteran's headache disorder had its onset in service.  

4.  The preponderance of the evidence is against a finding that the Veteran has a current right foot residual frostbite disability.


CONCLUSIONS OF LAW

1.  A joint pain disability was not incurred in or aggravated by service nor may service connection be presumed based upon service in Southwest Asia.  38 U.S.C.A. §§ 1110, 1117, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (2015).

2.  Chronic fatigue syndrome was not incurred in or aggravated by service nor may service connection be presumed based upon service in Southwest Asia.  38 U.S.C.A. §§ 1110, 1117, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (2015).

3.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a headache disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

4.  The criteria for service connection for residuals of frostbite to the right foot have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated October 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent August 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained several examinations with respect to the claims on appeal to determine the diagnoses and etiology of joint pains, chronic fatigue syndrome, and foot disabilities. 

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet.App. 227 (2000); Dela Cruz v. Principi, 15 Vet.App. 143 (2001); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection may be presumed for certain chronic diseases, to include arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2015). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection. To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2015).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2015).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Headache Disorder

The Veteran asserts that he has a chronic headache disorder that had onset during active service. 

A review of the Veteran's service medical records shows that he was assessed with headaches due to flu like symptoms in December 1991.  On the Veteran's July 1993 separation examination report, he self-reported that he had frequent and severe headaches.

A June 2005 private treatment report from Dr. T.H., shows that the Veteran was diagnosed with chronic tension headaches.  

A July 2006 private treatment record from Dr. K. L, shows that the Veteran reported a chronic headache condition that had been ongoing for the last 10 years.  Dr. K.L, diagnosed the Veteran with a chronic headache disorder that was likely mixed, but had a prominent migraine component.  

An August 2007 treatment report from the Veteran's private physician Dr. C.P., noted that the Veteran had daily headaches.  

An October 2008 private treatment letter from Dr. D.G., reported that the Veteran had a chronic headache condition and that after reviewing his service medical records that it was in the physician's opinion that the condition resulted from the Veteran's active service.

A February 2010 VA examination report shows that the Veteran reported headaches that onset in 1991.  He reported that they occurred constantly with no known identifiable triggers.  He was taking Topamax with no relief.  The examiner reported that the Veteran had a chronic headache condition that did not have a migraine or tension headache origin.  

A January 2011 VA treatment record shows that the Veteran was assessed with cluster headaches.  

A January 2011 VA examination report shows that the Veteran reported that his headaches onset in 1991.  The Veteran reported that he had to switch his work schedule three day per week so he could work during the weekend when there was less noise.  The examiner diagnosed the Veteran with chronic daily headaches with occasional migraines.  The examiner reported that the Veteran's headaches were medically unexplainable, and that this was a diagnosable condition with a medically unexplainable etiology.  

A July 2014 VA examination report concerning the Veteran's headaches shows that the Veteran was diagnosed with a headache disability noted as migraine to include other variants.  The Veteran reported that he started having headaches around 1991 while deployed to Saudi Arabia due to inhaling black smoke.  He reported that he treated the headaches with Motrin.  The examiner noted that the Veteran had a current headache disorder of some level that occurred daily with varying severity.  After a review of the Veteran's service medical records and post service medical records, the examiner opined that the headaches were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner rationale was that there was no documentation during service or the years following service until 2006 that noted chronic headaches.  The examiner did note that the Veteran did have a headache in-service due to a viral syndrome with a fever.  There were no other documents in the Veteran service medical records to show that the Veteran had a chronic condition and the examiner would be speculating to state that the Veteran's headaches resulted from his service.  The examiner also remarked that the Veteran did not meet the criteria for a chronic disability pattern associated to Southwest Asia environmental hazards.  Additionally, the examiner concluded that the Veteran did not have any chronic disability pattern of undiagnosed illnesses and did not have any diagnosed medically unexplained chronic multisymptom illness.  

In reviewing the evidence of record, the Board is aware of the conflicting medical evidence as to whether the Veteran's current headache disorder is related to service. However, the Board concludes that in this case, as it now stands, the evidence of record is at least in relative equipoise.  The Board finds that none of the medical opinions are more probative than the other opinions of record. The Veteran's private physician, Dr. D.G. in October 2008 reported that the Veteran's headache disorder was incurred in service, after a review of the Veteran's service medical records and a physical examination.  The July 2014 VA examiner, in contrast, determined that the Veteran's headache disorder was not incurred in or related to active service.  Each medical opinion is supported by a reasoned analysis of medical facts.  Neives-Rodriguuez v. Peake, 22 Vet. App. 295 (2008).  

The Board finds that the medical opinions and diagnoses in this case are at least in equipoise as to whether the Veteran's headache disorder is related to his active service.  When evidence is in relative equipoise, reasonable doubt must be decided in the appellant's favor.  Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for a headache disorder, is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Joint Pain and Chronic Fatigue Syndrome

The Veteran asserts that he has joint pain and chronic fatigue syndrome, that are due to exposure to environmental hazards during active service deployment to the Persian Gulf.  

Service connection may be presumed for Persian Gulf Veterans' undiagnosed illnesses, medically unexplained multisymptom illnesses, and any diagnosed illness that the Secretary of VA determines in regulations warrants a presumption of service connection.  38 U.S.C.A. § 1117(a) (West 2014); 38 C.F.R. § 3.317 (2015).

A chronic disability must have manifested either during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more no later than December 31, 2016, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms such as: (1) chronic fatigue syndrome (CFS); (2) fibromyalgia; (3) irritable bowel syndrome (IBS); or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i) (2015). 

Therefore, service connection may be granted on a presumptive basis if there is evidence (1) that the claimant is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multisymptom illness (such as CFS, fibromyalgia, or IBS) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (4) that the symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. §§ 1117, 1118 (West 2014); 38 C.F.R. § 3.317 (2015); 76 Fed. Reg. 81,834 (December 29, 2011). 

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. 1 (2004).  Further, lay persons are competent to report objective signs of illness.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more, the condition must be rated by analogy to a disease or an injury in which the functions affected, anatomical location or symptomatology are similar.  38 C.F.R. § 3.317(a)(5); Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

If signs or symptoms have been attributed to a known clinical diagnosis, service connection may not be established under the specific provisions applicable to Persian Gulf War Veterans.  VAOPGCPREC 8-98 (1998), 63 Fed. Reg. 56,703  (1998).  Service connection for a diagnosed illness still may be established if otherwise warranted.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  With regard to the presumption of service connection for disabilities occurring in Persian Gulf veterans, a qualifying chronic disability includes neurological signs or symptoms and signs or symptoms involving the skin.  38 C.F.R. § 3.317(b) (2015). 

A Persian Gulf veteran is a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War. 38 C.F.R. § 3.317(e)(1) (2015).  The Southwest Asia Theater of operations refers to Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2) (2015).

Initially, the Board notes that the record shows the Veteran served in the Southwest Asia Theater of operations as he is a recipient of the Kuwait Liberation Medal and Southwest Asia Service Medal.  Therefore, the Veteran had qualifying service in the Southwest Asia Theater of operations.  38 C.F.R. § 3.317 (2015).

A review of the Veteran's service medical records shows that the Veteran self-reported frequent headaches, recurrent back pain, trick or locked knee, foot trouble, and sleeping difficulties on his July 1993 report of medical history.

A January 2011 VA examination report shows that the Veteran reported low back pain and knee pain.  The examiner reported that the Veteran's back and leg pain were due to degenerative disc disease the lumbar spine and patellofemoral syndrome of the left knee.  The Veteran also reported that he experienced fatigue in 1990 to 1991 after returning from the Gulf War.  He reported that he just got lazy and stopped playing football and running.  He also reported that he had no motivation to do anything.  He denied sore throat and fevers but did admit to a sleep disturbances.  He denied any difficulty with concentration or memory loss.  He denied any lymphadenopathy.  He reported arm pain and leg pain everyday but denied any weakness.  He reported that his fatigue was not exacerbated by physical activity.  The examiner reported that the Veteran did not have any clinical or objective findings of chronic fatigue syndrome.

An August 2011 VA treatment record shows that the Veteran reported that his primary care physician told him he could have fibromyalgia.  

A May 2013 VA treatment record shows that the Veteran reported pain in his arms, neck, back, and legs.  The Veteran was assessed with spinal cord compression that was worse at the C6 level. 

A July 2014 VA Gulf War examination report shows that the Veteran did not have any conditions identified that were diagnosed illness with no etiology established.  The examiner reported that there were no additional signs or symptoms that may have represented an undiagnosed illness or diagnosed medically unexplained chronic multisymptom illnesses.  The examiner remarked that the Veteran's claimed conditions were all diagnosed conditions with etiologies.  

Based upon the evidence of record, the Board finds the Veteran is not shown to have fibromyalgia, chronic fatigue syndrome, nor any associated signs or symptoms which are manifestations of an undiagnosed illness incurred in active service.  The Board also finds that the Veteran's back pain, knee pain, and headaches, are attributable to known clinical diagnoses - chronic strain of the lumbar spine, a chronic headache disorder, and tendonitis of the left knee.  The Board notes that the Veteran is already service-connected for a lumbar spine disability.  Accordingly, as Veteran is already receiving compensation for that joint pain, and granting separate rating for those same symptoms of the lumbar spine would result in pyramiding.  38 C.F.R. § 4.14 (2015).  With regards to the Veteran's left knee pain, as noted previously, that issue was separately adjudicated by the RO in a March 2014 decision which denied service connection and there is no evidence to show that the Veteran filed a disagreement with the adjudication.  There is no evidence that those disabilities, or any other reports of joint pain, are otherwise related to active service.  The Board finds that the January 2011 and July 2014 VA medical opinions are persuasive and based upon adequate rationale.  Additionally, the Board notes that when VA examiner inquired about the Veteran's joint pain he only identified pain affecting his back and left knee.  The opinions are shown to have been based upon thorough examinations, thorough reviews of the evidence of record, and adequate consideration of the Veteran's statements. 

The Board further finds that the Veteran's statements as to the etiology of his claimed signs and symptoms are less probative than that of the medical examiner. The medical examiner is able to interpret clinical findings, has greater medical knowledge, and provided thorough rationales for the conclusions provided, rationales based on the evidence of record. Thus, the Board finds the preponderance of the evidence is against the claims for entitlement to service connection for joint pain and a chronic fatigue syndrome.  Therefore, the claims must be denied.  38 U.S.C.A. § 5107(b)  West 2014); Gilbert v. Derwinski, 1 Vet. App. 49  1990).

Residuals from Frostbite to the Right Foot

The Veteran asserts that service connection is warranted for residuals from frostbite that affects his right foot.  

A May 1987 service medical record shows that the Veteran was treated for fifth toe pain on his left foot that was assessed as calluses.  

A May 1992 service medical record shows that the Veteran was treated for a split toe nail of the right big toe.  The Veteran reported that the injury occurred while playing basketball.  

A June 1992 service medial record shows that the Veteran was assessed with a lacerated toe nail of the right big toe and plantar warts of the left foot.  The Veteran was also assessed with a broken left toe nail that occurred while the Veteran was playing basketball.  

A June 1993 service medical record shows that the Veteran was treated for fifth toe pain bilaterally.  He was assessed with hammertoes with external rotation and calluses.  

A July 1993 service medical record shows that the Veteran was treated for possible ingrown toe nails on both feet.  

The Veteran's July 1993 separation examination report shows that he self-reported foot problems.  The examining physician noted that the Veteran had hammertoes bilaterally.  A radiology report showed that the Veteran had small bunionettes bilaterally of the fifth metatarsals.  

A June 2006 private treatment record from Dr. P.H., shows that the Veteran reported that his bilateral little toes were painful.  The Veteran was assessed with hyperkeratotic periungual buildup secondary to the rotation of the digits.  

A February 2010 VA examination report noted that the Veteran complained of hammertoes.  On examination, no hammer toes were noted.  Callosities were noted on the fifth digits of the toe bilaterally suggesting abnormal weight bearing.  

A January 2011 VA examination report shows that the Veteran's great toes and little toes had calluses present.  The examiner reported that these condition were specifically due to his in-service diagnosed hammer toes in 1993.

A July 2011 private treatment record from Dr. P.H., showed that the Veteran underwent a procedure to treat his hammer toes and the fifth toe bilaterally.  It was noted that the Veteran had periungual exostosis on the lateral aspect of the fifth toe bilaterally with intractable plantar keratosis bilaterally.  

After a review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for residuals of frostbite to the right foot as there is no evidence of an in-service injury or of a current disability consisting of residuals of frostbite.  

First, the Board finds that there is no evidence in the record to show that the Veteran experienced a frostbite injury to his right foot in-service.  Service medical records show that the Veteran sought treatment for numerous conditions and injuries affecting his toes in feet but there were no reports or treatments for frostbite.  The Board finds these records particularly probative because they show that the Veteran was diligent in reporting medical symptoms affecting his feet. 

Additionally, post service VA and private treatment records show that despite numerous extensive examination of his feet and toes, there have been no diagnosis or observations of residuals of frostbite.  While VA and private medical professionals have noted the presence of hammertoes and calluses, there were no diagnosis or observations of residuals of frostbite.  

The cornerstone for any service connection claim is evidence of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The only evidence of record is from the Veteran's own lay statements, which he contends that he has residuals of frostbite affecting the right foot.  

Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). In the present case, frostbite injury is not simple to diagnosis. Simply having cold feet or pain in the toes or feet is not sufficient to establish a frostbite injury. These symptoms could be due to any number of conditions, and it requires greater medical knowledge and testing to determine a diagnosis.  Moreover, he has not related a contemporaneous medical diagnosis of frostbite from any medical professional, nor has any medical professional provided a diagnosis of frostbite and/or its residuals based on the Veteran's report of symptoms. Accordingly, the Veteran is not competent to establish a frostbite injury or its residuals. Moreover, even if it were presumed that he was competent to do so, the Board finds that the medical evidence of record is more probative as to the actual diagnoses related to his feet, and this evidence, supported by clinical tests, indicates that the Veteran does not have a diagnosis of residuals of frostbite relating to his feet.

In this case, there is no post-service evidence of record of diagnoses or treatment for frostbite to the right foot, or any residuals thereof.  The Court has held that Congress specifically limit service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223 (1992).

Without competent or probative evidence of a diagnosed disability, service connection for residuals of frostbite to the right foot cannot be awarded.  Shedden v. Principi, 381 F.3d 1163, (Fed. Cir. 2004) (holding that service connection requires a showing of current disability).  There is no competent medical evidence of record that demonstrates that the Veteran experienced frostbite, or has a residual disability. 

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for residuals of frostbite to the right foot is not warranted. 


ORDER

Entitlement to service connection for joint pain other than back and left knee pain as due to an undiagnosed illness is denied

Entitlement to service connection for chronic fatigue syndrome as due to an undiagnosed illness is denied.

Entitlement to service connection for a headache disability is granted.

Entitlement to service connection for residuals of frostbite to the right foot is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review of the claim for entitlement to service connection for a cervical spine disability and a sleep disorder.  

Concerning service connection for a cervical spine disability, the evidence of record shows that an August 1989 service medical record indicated that the Veteran was in a motor vehicle accident, where he was stopped in a vehicle at a light and rear-ended.  He reported a gradual development of neck pain.  

A November 1990 service medical record shows that the Veteran reported upper back pain near his shoulder that occurred while he was lifting an object above his head.  He was assessed with a trapezius strain.  

A March 1992 service medical record shows that the Veteran was assessed with a cervical muscle spasm.  The Veteran was referred to physical therapy for treatment.  The Veteran was unable to touch his chin to his chest or move his neck to the left side.  

A July 2014 VA examination report concerning the Veteran's cervical spine shows that he was diagnosed with degenerative arthritis of the spine and spinal stenosis.  The Veteran reported that he first noticed issues with his cervical spine between 1987 to 1990 prior to the Gulf War.  He reported that he was moving a truck trailer when he felt a twinge of his entire spine from the neck down.  Moments later, he reported the he was rear ended while driving.  He also reported that there were other times throughout his service where he was treated for neck issues.  The examiner opined that it was less likely than not that the Veteran's cervical spine disability was incurred in service.  The examiner noted that there were no reports of a neck injury in service but there were reports of the Veteran's injuring his lumbar spine which was already service connected.  

Here, the Board finds that the July 2014 VA examination report is based on an inadequate factual premise.  The examiner concluded that the Veteran did not experience a neck or cervical spine injury in service and only suffered a lumbar spine injury.  However, the Board notes that the record clearly shows that the Veteran experienced neck injuries/cervical injuries during service.  The first incident was due to a motor vehicle accident in 1989, with numerous other treatments for cervical spine pain.  Thus, the examination resulted in an inadequate medical opinion.  Reonal v. Brown, 5 Vet. App. 458 (1993).  Therefore, the Veteran must be schedule for a new VA examination to determine the etiology of his cervical spine disability.  

Concerning the service connection claim for a sleep disturbance, the Board notes that the Veteran self-reported on his July 1993 report of medical history that he experienced sleeping difficulty.

An August 2007 treatment report from the Veteran's private physician, Dr. C.P., noted that he reported feeling tired and fatigued with poor sleep as he worked on the night shift.  The Veteran was diagnosed with malaise.  

An August 2011 sleep study from the Savannah Sleep Disorder Center showed that the Veteran had mild sleep apnea.  

A September 2011 private treatment report shows that the Veteran was diagnosed with sleep apnea and insomnia.  

An April 2012 VA treatment record shows that the Veteran was diagnosed with insomnia and treated with medication.  

A July 2014 VA examination report concerning the Veteran's sleep disorder shows that he was diagnosed with sleep apnea in 2011.  He reported that he first started having sleep issues in 1991 while stationed in Saudi Arabia and could not get enough sleep to go on guard duty and work environment.  The Veteran reported that his wife told him that he would stop breathing in his sleep.  The Veteran was noted to use a continuous positive airway pressure machine.  The examiner opined that it was less likely than not that the Veteran's sleep apnea was incurred in service.  The examiner noted that the Veteran did check off frequent trouble sleeping on his July 1993 separation examination.  The examiner noted that if the Veteran had sleep apnea during service then frequent trouble sleeping would not be an indication of sleep apnea.

Here, the Board finds that the July 2014 VA examiner's opinion is inadequate as a conclusory rationale as to why the Veteran's in-service reports of sleeping difficulty were not symptoms of sleep apnea.  Additionally, the examiner did not report on the etiology of the Veteran's diagnosed insomnia and whether that condition was incurred in or due to active service.  Therefore, on remand, a new VA examination must be scheduled for the Veteran to determine the etiology of his diagnosed sleep disturbances to include sleep apnea and insomnia.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an examiner with the appropriate expertise to determine the nature and etiology of any diagnosed cervical spine disability.  The examiner must review the claims file and must note that review in the report.  All indicated studies should be conducted, and all findings reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed cervical spine disability is related to service.  The examiner is requested to comment on the Veteran's service medical records showing that he was treated for neck and cervical spine pain in service, to include as due to a motor vehicle accident.  The examiner must also consider the Veteran's statements regarding the onset of his cervical spine disability and the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  A rationale should be provided for all opinions offered.

2.  Schedule the Veteran for a VA examination by an examiner with the appropriate expertise to determine the nature and etiology of any diagnosed sleep disability to include sleep apnea and insomnia.  The examiner must review the claims file and must note that review in the report.  All indicated studies should be conducted, and all findings reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed sleep disability, to include sleep apnea and insomnia, are related to service.  The examiner is requested to comment on the Veteran's service medical records showing that he reported difficulty sleeping in-service.  The examiner must also consider the Veteran's statements regarding the onset of his sleeping disabilities and the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 2007).  A rationale should be provided for all opinions offered.

3.  Then, readjudicate the claims remaining on appeal. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


